31 So. 3d 937 (2010)
G.O., the Father, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES and Guardian Ad Litem Program, Appellees.
No. 4D09-4683.
District Court of Appeal of Florida, Fourth District.
April 7, 2010.
James Williams, West Palm Beach, for appellant.
Jeffrey D. Gillen, West Palm Beach, for appellee, Department of Children and Families.
Hillary Kambour, Tavares, for appellee, Guardian Ad Litem Program.
PER CURIAM.
The Department of Children and Families' Children's Legal Services has filed a voluntary dismissal of its cross-appeal and a concession of error on the direct appeal. The guardian ad litem has indicated it will not file a brief based upon the concession of error. We therefore reverse the order on appeal and remand the case to the trial court for further proceedings.
Reversed and remanded.
HAZOURI, MAY and GERBER, JJ., concur.